REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: A method for making a yogurt product, the method comprising (a) concentrating a skim milk product to produce a protein-enriched milk fraction containing from about 3.5 to about 6 wt. % protein, wherein concentrating the skim milk product comprises ultrafiltering the skim milk product with a polymeric membrane system; (b) combining the protein-enriched milk fraction with an additional milk fraction comprising cream and/or skim milk to produce a standardized yogurt base containing from about 3.5 to about 6 wt. % protein; (c) inoculating the standardized yogurt base with a yogurt culture and fermenting the inoculated yogurt base to produce a fermented product; and (d) removing at least a portion of acid whey from the fermented product to form the yogurt product, wherein removing comprises ultrafiltering the fermented product with a ceramic membrane system is not taught nor fairly suggested by the prior art or any combination thereof.  Furthermore the prior art does not teach a standardized yogurt base containing from about 3.5 to about 6 wt. % protein and from about 1100 to about 1800 ppm calcium.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                         

LAW
April 8, 2021